Citation Nr: 1448317	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-45 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating greater than 10 percent for Graves' disease and a thyroid disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1985 to May 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction in the case currently rests with the RO in New York, New York.  The Board previously remanded the appeal in December 2013 for further development.  

In November 2011, the Veteran testified before the undersigned at a personal hearing.  At this hearing, the undersigned specifically determined that the issue currently on appeal is one for a higher initial rating, stemming from the original grant of service connection for Graves' disease and hyperthyroidism in the above-referenced August 2005 rating decision.  With this remand, the Board has amended the issue on appeal to include any thyroid disorder, as the evidence indicates that the Veteran may now by hypothyroid, rather than hyperthyroid.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, this matter must be remanded a second time for a new examination, as the April 2014 examination provided as a result of the Board's December 2013 remand is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2014 examiner determined that the Veteran suffered from no current thyroid symptomatology.  In doing so, she failed to (1) record the Veteran's contentions concerning current symptomatology (specifically including fatigue and depression); (2) address the fact that the Veteran is service-connected for Major Depressive Disorder secondary to the service-connected thyroid condition (a fact suggestive of ongoing psychiatric symptomatology); or (3) provide any rationale in support of the normal findings on examination, in light of the history of thyroid symptomatology.  At minimum, an adequate examination for the thyroid condition must include the Veteran's report of symptomatology, and address whether she continues to manifest psychiatric symptoms, to include emotional instability, mental disturbance, and/or fatigability.  A new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA endocrinology examination to determine the current nature and severity of her service-connected thyroid disability.  The VBMS and Virtual VA records should be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must note the Veteran's contentions regarding ongoing thyroid symptomatology, and should include those symptoms in the ensuing report.  

Following a physical examination, the examiner should detail all signs and symptoms related to the thyroid condition.  In particular the examiner should specifically indicate whether the Veteran's disability manifests in tachycardia, tremor, increased pulse pressure or blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, muscular weakness, loss of weight, and/or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  

The examiner is also requested to opine as to whether the currently-diagnosed major depressive disorder is (a) a manifestation of her thyroid disorder, or (b) a separate disability from her thyroid disorder.  If the examiner indicates that he or she is unqualified to provide such an opinion, the AOJ should consider whether a separate psychiatric examination is necessary for a complete disability picture. 

A report should be prepared and associated with the claims file; any opinion provided must be supported by a full and complete rationale.  

2.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Then, readjudicate the claim.  The readjudication should include consideration of whether the Veteran's service-connected thyroid disability and major depressive disorder, if appropriately considered together in light of the examiner's findings, would warrant a higher disability under the rating criteria for thyroid conditions (Diagnostic Codes 7900, 7901, and 7903), than considered separately, as they currently are, under Diagnostic Codes 7900 and 9434.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

